Name: Commission Regulation (EC) NoÃ 1746/2006 of 24 November 2006 correcting Regulation (EC) NoÃ 1279/2006 fixing for the 2005/2006 marketing year the specific agricultural conversion rate applicable to the minimum sugar beet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency
 Type: Regulation
 Subject Matter: prices;  plant product;  EU finance;  agricultural policy;  beverages and sugar;  monetary relations
 Date Published: nan

 25.11.2006 EN Official Journal of the European Union L 329/24 COMMISSION REGULATION (EC) No 1746/2006 of 24 November 2006 correcting Regulation (EC) No 1279/2006 fixing for the 2005/2006 marketing year the specific agricultural conversion rate applicable to the minimum sugar beet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (2), and in particular Article 1(3) thereof, Whereas: (1) The Annex to Commission Regulation (EC) No 1279/2006 (3) contains an error as regards the specific agricultural conversion rate fixed for the Slovak koruna. (2) The error should be corrected by replacing the exchange rate of 39,0739 indicated for the Slovak koruna with the rate 38,0739. (3) In order to cover the 2005/2006 marketing year the corrected rate must apply from the date of application of Regulation (EC) No 1279/2006, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1279/2006 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 1585/2006 (OJ L 294, 25.10.2006, p. 19). (2) OJ L 159, 1.7.1993, p. 94. Regulation as last amended by Commission Regulation (EC) No 1509/2001 (OJ L 200, 25.7.2001, p. 19). (3) OJ L 233, 26.8.2006, p. 10. ANNEX ANNEX Specific exchange rate EUR 1= 29,0021 Czech koruna 7,45928 Danish krone 15,6466 Estonian kroon 0,574130 Cyprus pound 0,696167 Latvian lats 3,45280 Lithuanian litas 254,466 Hungarian forint 0,429300 Maltese lira 3,92889 Polish zloty 239,533 Slovenian tolar 38,0739 Slovak koruna 9,37331 Swedish krona 0,684339 Pound sterling